    Case 1:19-md-02902-RGA Document 280 Filed 11/02/20 Page 1 of 2 PageID #: 5754



                               300 Delaware Avenue • Suite 200 • Wilmington, Delaware 19801
                                 Tel: (302) 472 7300 • Fax: (302) 472.7320 • WWW.HEGH.LAW



                                                                                              Direct Dial: (302)472-7311
                                                                                              Email: dgattuso@hegh.law

                                                November 2, 2020

VIA CM-ECF
The Honorable Richard G. Andrews
District Court of Delaware
844 North King Street
Wilmington, DE 19801

               In re: Sitagliptin Phosphate (‘708 & ‘921) Patent Litigation – MDL 2902

Dear Judge Andrews,
        Defendants 1 write in response to Merck’s October 30, 2020 letter (D.I. 277) regarding Merck’s
request for leave from the Patent Trial and Appeal Board (“the Board”) to seek a certificate of correction
to claims 5-7 of U.S. Patent No. 7,326,708 (“the ’708 patent”), which omitted key details.
        First, we understand that the inter partes review (“IPR”) petitioners have objected to Merck’s
request to the Board for leave to file a certificate of correction and will ask the Board deny Merck’s request
because, consistent with Your Honor’s ruling at the Markman hearing, claims 5-7 of the ’708 patent do
not contain “a mistake of a clerical or typographical nature, or of minor character” as required by 35
U.S.C. § 255, and correcting them would require a “wholesale” change. See Markman Tr. (D.I. 192) at
94. Second, IPR petitioners have requested leave to file with the Board the full transcript of the Markman
hearing in advance any conference with the Board regarding Merck’s request for leave to seek a certificate
of correction.



                                                       *         *         *




       Finally, the certificate of correction dispute before the Board is distinct from and should have no


1
  This letter is sent on behalf of Defendants Anchen Pharmaceuticals, Inc. and Par Pharmaceutical, Inc.;
Sandoz, Inc.; Apotex Inc. and Apotex Corp.; Zydus Pharmaceuticals (USA) Inc. and Cadila Healthcare
Ltd.; Teva Pharmaceuticals USA, Inc.; Watson Laboratories, Inc. and Teva Pharmaceuticals USA, Inc.;
Sun Pharmaceutical Industries Ltd.; Lupin Limited and Lupin Pharmaceuticals, Inc.; Mylan Pharmaceu-
ticals Inc.; Ajanta Pharma Limited and Ajanta Pharma USA Inc.; Aurobindo Pharma Limited; Auro-
bindo Pharma USA, Inc.; and Dr. Reddy's Laboratories, Inc. and Dr. Reddy's Laboratories, Ltd. (all col-
lectively, “Defendants”).
   Case 1:19-md-02902-RGA Document 280 Filed 11/02/20 Page 2 of 2 PageID #: 5755



bearing on the timing of the Court’s issuance of its written Markman decision.

                                            Respectfully,

                                            /s/ Dominick T. Gattuso

                                            Dominick Gattuso (#3630)

DTG/ram
cc:   All counsel of record (via CM-ECF)
